 In the Matter of ASSOCIATED SHOE INDUSTRIES OF SOUTHEASTERNMASSACHUSETTS,INC., ET AL.,1 EMPLOYERSandUNITED SHOE WORK-ERS OF AMERICA,CIO, PETITIONERIn the Matter of ASSOCIATED SHOE INDUSTRIES OF SOUTHEASTERNMASSACHUSETTS,INC., ET AL.,2 EMPLOYERSandUNITED SHOE WORK-ERS OF AMERICA,CIO, PETITIONERCasesNos. 1-RC-539 through 1-RC-5344, 1-RC-536, 1-RC-537,1-RC-538, 1-RC--44, 1-RC-135, and 1-RC-137, respectively.-Decided January19,1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed in the Shoe and the Cut-Solecases,consolidated hearings were held before a hearing officer of theNational Labor Relations Board.The hearing officer's rulings madeiThere are 26 Employers involved in this proceeding,hereinafter referred to as theShoecase.The following 22 Employers are members of the Shoe Division of the Asso-ciated Shoe Industries of Southeastern Massachusetts,Inc , herein called the Association,said Employers being collectively referred to herein as the Shoe Division Members' StacyAdams Co.; Brockton Boot&Shoe Co. ; Commonwealth Shoe & Leather Co. ; Conrad ShoeCo.;W. L.Douglas Shoe Co.; Doyle Shoe Co.; Chas. A. Eaton Co ; Field and Flint Co.;John Foote Shoe Co. ; E. J.Givren Shoe Co. ; Howard&Foster, Inc. ;George E. Keith Co. ;Knapp Bros.Shoe Mfg. Co.; Old Colony Shoe Co.; M. A.Packard Co;Stone-Tarlow Co.,Inc. ; Thompson Bros. Shoe Co.; E. T. Wright&Co , Inc.;Berco Shoe Inc. (named inNo. 1-RC-530) ; Dartmouth Shoe Co.(named in No.1-RC-532) ;Lissak & Co.(named inNo. 1-RC-533) ; and Radcliffe Shoes, Inc. (named in No.1-RC-534).The last four namedcompanies became members of the Association subsequent to the filing of the petitions,but were made parties to Case No. 1-RC-529 by amendment at the hearing.The following 4 Employers,herein collectively called the Independents,are non-membersof the Association:Brockton-Maid Shoe Co., Inc.(named in No.1-RC-531) ;Sarra SandlerShoemakers(named in No.1-RC-536) ;Sportwelt Shoe Co., Inc. (named in No. 1-RC-437) ; and The Victory Shoe Co. (named In No. 1--RC-538).On February 2 and 3, 1949,subsequent to the date of this Decision and Direction ofElections,the Regional Director advised the Board of the following facts which requiredmodification of the Decision and Direction of Elections:(1)Radcliffe Shoes, Inc, hasbeen absorbed by Dartmouth Shoe Company(1-RC-532)and no longer exists as a separateentity;(2) Conrad Shoe Co., named in 1-RC-529, and Condon Leather Co., named in1-RC-554(see footnote2, infra),have stipulated that they no longer have any employees.These three Employers have therefore been omitted from the list of Employers amongwhose employees elections are to be conducted.2There are 21 Employers involved in this proceeding,'hereinafter referred to as theVitt-Solecase.The following 20 Employers are members of the Cut-Sole Division of theAssociation,said Employers being collectively referred to herein as the Cut-Sole Division81 N. L.R. B., No. 38.224 ASSOCIATED SHOE INDUSTRIES OF SOUTHEASTERN MASS., INC. 225at the hearings are free from prejudicial error and are hereby af-firmed.'The petitions in the two cases present similar questions ofthe units appropriate for members and non-members of the Associa-tion; therefore, the Board hereby consolidates these companion casesfor decision.4Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act.2.The following labor organizations claim to represent employeesof the Employers : The Petitioner, United Shoe Workers of America,CIO; and two intervenors, Brotherhood of Shoe and Allied Crafts-men (Independent), herein referred to as the Brotherhood, and BootMembers : Acme Heel Co. ; Baxendale Cut Sole Co. ; Beauty Top Lift Co.; Al. H Berger &Sons, Inc. ; Brockton Cut Sole Corp.; Capachione Bios & Co ; Condon Leather Co.; EasternCut Sole Co , V. & E. W. Filoon Co ; Harry M. Fishman ; E. P. Fitzgibbons & Son ; LevinBros. Leather Co, Inc.; MackedonInnersoleCo., C. S. Pierce Co.; Randolph Leather Co. ;Joseph Stone Cut Sole Co. , Tarlow Cut Sole Co. ; Hamilton Wade Co ; Wind Innersole& Counter Co , and Winneg Bros (named in No. 1-RC-137).winneg Bros. joined theAssociation subsequent to the hearing.The following Employer is a non-member : Daly Bros. Shoe Co., Inc.(named in No.1-RC-135) .3The healing officer properly denied motions for the inspection and examination ofdesignations in both casesMatter of Stokely Foods, Inc.,78 N. L. R. B. 842. In theCut-Sole case, the healing officer properly allowed amendment of the petition to correctan obvious error made in answering Sec. 12(b) of the petition.See footnote5, infra.4Matter of GeneralMotorsCorp., et al , 79 NL. R B. 341 ;Matter of Bethlehem Trans-portation Corporation,65 N. L R. B. 605.5 In both cases,the Association and the Brotherhood of Shoe and Allied Craftsmen, movedto dismiss the petitions, on one or more of the following grounds:(1)want of jurisdictionin the Board to direct an election in the absence of a sufficient showing of interest bythe Petitioner and the Boot and Shoe Workers, (2) want of jurisdiction in the Boardto direct an election in the absence of an allegation in the petition of refusal of recognition ,(3) the pendency of other petitions relating to the same parties on the same subject atthe time of the filing of the instant petitions.These motions are denied for the following reasons:(1)We have repeatedly held thatwhat constitutes a substantial showing of interest is solely a matter of administrativeprocedure to be determined by the Board itself and is not subject to direct or collateralattack.Matter of Amos Molded Plastics,Divisionof AmosThompson Corp., 79N. L. R. B.201 ;Matter of Standard Printing Company,Inc.,80 N. L. It. B 74. Contrary to theassertions of the movants,the legislative history of the amended Act supports this con-clusion.See 80th Cong.,1st Sess.Rept. No. 105 on S. 1126, p.25, H Conf. Rept.No. 510on H It. 3020, p 50. As to the intervenors,Matter of Jefferson ChemicalCo., 79 N. L. It. B.584, is distinguishable because in that case the would-be intervenor presented no proof ofinterest,although requested to do so in ample time ;(2) the Board recently reconsidered theAdvance Patterndecision,on which the secondmotion was grounded,and vacated the original decision.Matter of Advance PatternCompany,80 N. L. R. B. 29(on reconsideration) ;(3) in the Cut-Sole case, appeals from the dismissals of individual petitions filedagainst Cut-Sole Division Members were pending when the present petitions were filed.The petitions had been dismissed on the ground that only an Association-wide unit wasappropriate.A petition filed during the pendency of another is tenable and not harassingwhen it seeks a different unit.Matter of Rockforct Drop Forge Company, 73 N.L. R B. 26. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Shoe Workers Union, A. F. L. herein referred to as the Boot andShoe Workers.6a3.Questions affecting commerce exist concerning the representa-tion of employees of the Employers, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act .64.The appropriate units :A. The Shoe CaseAll parties herein are in agreement that the unit or units, if any,established by the Board should contain the following inclusions andexclusions : all production employees, including shipping room em-ployees, sweepers, and elevator operators, but excludingmaintenance,clerical, office, administrativeand professionalemployees,firemen,oilers,mechanics,salesmen,guards, watchmen, and supervisors asdefined in the Act.The categories which would thus be included andexcluded are those expressly or impliedly included or excluded by theterms of past collective bargaining contracts between the Brotherhoodand the Shoe Division Members of the Association.The only unit issue raised in this case relates to scope : whetherthere should be a single area-wide unit or whether separate unitsshould be set up, one for the Shoe Division Members, and one each forthe Independents.The Petitioner contends thata single area-widemultiple-employer unit consisting of the employees of the Shoe Di-visionMembers of the Association and the Independents, employ-ers engaged in the leather industry within anareaof 9 miles ofBrockton, Massachusetts, is appropriate.The remaining parties tothis proceeding, including the Shoe Division Members, the Associa-tion, the Brotherhood, the Boot and Shoe Workers, and the Independ-68On February 2 and 3, 1949,subsequent to the date of this Decision and Direction ofElections,the Regional Director advised the Board that both the Petitioner and theBrotherhood of Shoe and Allied Craftsmen have locals, whose membership includes em-ployees of Employers within units therein found appropriate,which are not in compliancewith Section 9 (f), (g), and(h) of the Act.See footnote 18,infra.I In the Cut-Sole case,a contract between the Association and the Brotherhood is urgedin barThe first petition in that case was filed on July 12, 1948.The interim contractthen in effect was due to terminate on August 1, 1948. A contract for the benefit ofmembers was executed on July 21,1948, after notice of the appeals on July 20, 1948,but allegedly without notice of the filing.This contract does not bar a present determi-nation of representatives for the following reasons :(1)The petition was timely filedprior to the execution of the contract.Matter of Rankin Equipment Co., 79 N.L. It. B.1439.The contention that the contracting parties must have actual knowledge of thefiling of the petition is without merit.Knowledge of the claim is material only whenthe question of the effect of the contract depends upon the date of a claim rather thanupon the date of the filing of a petition.SeeMatter of Mississippi LimeCo., 71 N. L. It. B.472, 474 ;(2) the contract is restricted in its benefits to members only.Matter of J. F.Johnson Lumber Company, 73N. L. It. B. 320;(3) the contract was prematurely executedin relation to the expiration date of the interim contract.SeeMatter of Beattie Mfg. Co.,77 N. L.It. B. 361 ;Matter of American ContainerCorp.,77 N. L.R. B. 732. ASSOCIATED SHOE INDUSTRIES OF SOUTHEASTERN MASS., INC. 227ents excluding Sportwelt Shoe Co., Inc.,are inaccord with the Peti-tioner's contention.'In the event that the Board should determinethat the area-wide unit is inappropriate, the Petitioner and theBrotherhood seek a single unit of the employees of all the Shoe Di-visionMembers based upon past bargaining history of the Associa-tion, and separate units of the employees of each of the Independents.Sportwelt is opposed to an area-wide unit, contending that a sep-arate unit should be established for its employees.The Association is a Massachusetts corporation having as its pur-pose the unification of shoe and allied manufacturing companies inthe Brockton, Massachusetts,area.The Association consists of some40 members, in two separate divisions : shoe manufacturers and cut-sole manufacturers.Membership is open to any shoe or allied-tradesmanufacturer within the region, upon application approved by thedirectors.Members in the respective divisions are bound by laboragreements executed in their behalf by the Association.The As-sociation also acts asa clearing house for information and statisticson prices, wages, working conditions, and negotiationsfor membersand non-members alike.For at least 3 years," the Shoe Division of the Association hasmaintained a negotiating committee, appointed by the Shoe DivisionMembers.During this period, the committee, acting on behalf of theShoe Division Members, has conducted joint negotiations and has en-tered into collective bargaining contracts with the Brotherhood, in thename ofthe Association and of the individual Shoe DivisionMembers.Prior to August 21, 1947, only piecerates andcertain working condi-tions were covered by written contracts.Oral contracts covered theremainingigms. Inall cases,the Shoe Division Members made thesame oralagreements as had been made by the Association negotiat-ing committee.Since August 21, 1947, all of the substantive termsof the collective bargaining agreement have been embodied in writtencontracts.During the years that the Association and the Brotherhood haveexecuted contracts, the Independents, as distinguished from the ShoeDivision Members who were represented by the negotiatingcommittee,have not participated in the negotiations of the Association;nor forthat matter does the record show that they have ever attempted to doso.However,shortly after the agreements between the Associationand the Brotherhood were executed, the Independents individually met'Although formerly opposed to this contention,the Brotherhood acquiesced therein ina memorandum filed with the Board after the close of the hearing.eAlthough the precise period of time is not established in the record, the record doesindicate that it has been a minimum of 3 years.829595-50-vol 81-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Brotherhood and at all times the Independents, with the ex-ception of Victory Shoe Company which signed a written agreement,orally contracted with the Brotherhood to apply the terms of the Asso-ciation agreement to their respective employees.For the most partit appears that the Independents made no attempt to vary the terms ofthe contracts which had previously been negotiated between the com-mittee and the Brotherhood.All parties to this proceeding, who have taken a position on theissue, maintain that the Shoe Division Members by their joint actionin regard to labor relations have engaged in true multiple-employercollective bargaining and that their employees should properly begrouped together in the same unit.We agree.As noted above, all parties herein, with the exception of SportweltShoe Company, Inc., one of the Independents, take the further posi-tion that the employees of the Independents should be included to-gether with the employees of the Shoe Division Members in anarea-wide multiple-employer unit.In taking this position the par-ties request that the Board overrule its decision inMatter of AdvanceTanning Company,°at least insofar as that decision is contrary totheir contention with regard to including the Independents. In thatcase, upon pertinent facts almost identical to those in this case, theBoard ruled that a multiple-employer area-wide unit including em-ployees of independent employers was inappropriate.Prominentamong the reasons given by the Board in reaching this conclusion wasthe fact that the Independents had not bargained collectively on anarea-wide basis as there was "no evidence that the Independents par-ticipated in the negotiations between the Association, acting on behalfof the Members, and the [union]." 10 As part of the argument againstthis reasoning of the Board, it is asserted that, in cases subsequentlydecided,11 the Board has itself repudiated it.However, the casescited have no bearing on the issue as they do not involve independentemployers, but merely reaffirm the doctrine of earlier decisions ofthe Board on association-wide multiple-employer units.12Reduced to its simplest terms, the main argument here presentedagainstAdvance Tanningis that, where an independent employercustomarily adopts as its own the collective bargaining contracts ne-gotiated by an employer association, the employees of the independentemployer and those of members of the association should be included0 60 N.L. R. B. 921(1945).to Id. at 931.Matter of Richard YoungCo., 64 N. L. R. B.733; andMatter of Springfield PlywoodCorporation,61 N. L. R. B. 1295.12Matter of Rayonler,Incorporated,52 N. L. R. B. 1269;Matter of Dolese d ShepardCompany,56 N. L. R. B.532; andMatter of Advance Tanning Company, supra. ASSOCIATED SHOE INDUSTRIES OF SOUTHEASTERN MASS., INC. 229in the same unit.We have repeatedly rejected this argument becausein our opinion in these cases the employees of an independent em-ployer may appropriately constitute a separate unit or be includedin a multiple-employer unit 13Some evidence of true collective bar-gaining on a multiple-employer basis by such an employer is there-fore ordinarily necessary to warrant the inclusion of its employeesin the broader unit.Such evidence appears when the employer par-ticipates personally with other employers in joint negotiations,14 orwhen it delegates to a joint bargaining representative authority toOnly by such participation doesan employer undertake the obligations and responsibilities of jointbargaining, and only under such circumstances can it be said that itsemployees have been bargained for jointly with the employees ofother employers upon a multiple-employer basis.The majority opinion in no way implies, as intimated in the dissent,that membership in an association is the controlling factor in determin-ing the appropriateness of a multiple-employer unit.As stated above,the essential element, in our opinion, for establishing a multiple-employer unit is participation by a group of employers, whether mem-bers or non-members of an association, either personally or throughan authorized representative, in joint bargaining negotiations 16In the present case, the Independents have persistently remainedaloof from any participation in the group bargaining conducted by theAssociation.Thus, by avoiding the responsibilities of group bargain-ing and adopting an individual course of action which resulted inseparate negotiations with the Brotherhood, each of the Independentsherein has in practice treated its employees as a separate unit, and bysuch conduct has demonstrated its desire to be bound by individualrather than by group action.Although the Independents, with theexception of Sportwelt, expressed a desire in this proceeding to haveSeeMatterof Springfield Plywood Corporation,61 N. L.R. B. 1295, 1299-1300.14 Cf.Matte, of Ward BakingCo., 78 N L R B 78115 SeeMatter of Brewery Proprietors of Milwaukee,Wisconsin,62 N. L.It.B. 163, 168;Cf.Matterof California Metal Trades Association,72 N L It. B 624,632, where the Boardindicatedthat thepower of a bargaining representativeto bind employerassociation mem-bers in negotiations is a necessary prerequisite to multiple-employer bargaining on anassociation-wide basis despite the fact that there was a multiple-employer bargaininghistory.We consider the language in the latter case as unnecessarily broad and not required forpurposes of the decision,as it appears from the record in that case that the only powerto bind was in fact no more than the authority to negotiate jointly on behalf of the associa-tionmembersThe Board's criteria for association-wide bargaining are more accuratelyreflectedinMatter of Rayonier,Incorporated,supra.See 93 Cong. Rec.4158(April 25,1947)16 In stating what we consider to be the principles underlying the determination ofmultiple-employer units,we do not infer,as the minority opinion would indicate, thatparticipation in joint negotiation would support the finding of an appropriate multiple-employer unit where the employers involved subsequently signed significantly divergentcontracts 230DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir employees included within a multiple-employer unit, we find nobasis in the present record for departing from our established prin-ciples applicable in such situations.Under the circumstances, as amultiple-employer area-wide unit including the employees of theIndependents would be inappropriate, we believe that (1) the em-ployees of the Shoe Division Members and (2) the employees of eachof the Independents constitute separate appropriate units 17We find that all production employees of the Shoe Division Mem-bers, including shipping room employees, sweepers, and elevatoroperators, but excluding maintenance, clerical, office, administrativeand professional employees, firemen, oilers, mechanics,salesmen,guards, watchmen, and supervisors as defined in the Act, constitutea single unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.We further find that the production employees of each of theIndependents, including shipping room employees, sweepers, and ele-vator operators, but excluding maintenance, clerical, office, adminis-trative and professional employees, firemen, oilers, mechanics,sales-men, guards, watchmen, and supervisors as defined in the Act,constitute a separate unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.B. The Cut-Sole CaseHere, as in the Shoe case, there is no dispute as to unit composition,the only unit issue being the scope thereof.Of the 21 Employersinvolved in this case, only one, Daly Bros. Shoe Co., Inc., is an inde-pendent Employer, the remainder being members of the Cut-SoleDivision of the Association.For years the Association has exe-cuted collective bargaining contracts with the Brotherhood in behalfof the Cut-Sole Division Members.After these contracts have beenexecuted, Daly Bros. has met with the Brotherhood and executedcontracts covering its own employees, identical with those executed bythe Brotherhood and the Association.The collective bargaining his-tory in this case therefore parallels that of the Shoe case.17 SeeMatterof AdvanceTanning Company,60 N. L It.B. 923, 931;Matter of BercntRichardsPacking Company,64 N. L. R. B.133, 13S;Matterof California State BrewersInstitute,72N. L. R.B. 665, 674; cf.Matter of Brewery Proprietors of Milwaukee, Wis-consin, 62N. L. R. B. 163, 168.ChairmanHerzogjoinsin this decision primarily because of grave doubt as to whether,in the light of thebargaininghistory here, the Board has authority to find that thoseEmployers not membersof the Association can, together with Associationmembers, con-stitutea single "employer"within themeaning of Section 9(b) of the presentstatuteWere it not for these doubts, the Chairmanwould be disposed,on grounds of policy, tojoin in the result reached by the dissentingMembers ofthe Board. ASSOCIATED SHOE INDUSTRIES OF SOUTHEASTERN MASS., INC. 231All parties to this case contend that a single area-wide unit, co-extensive with the employees of the Cut-Sole Division Members, plusDaly Bros., is appropriate.For the reasons stated in the Shoe case,we find no merit to this contention.Accordingly, we shall establishtwo separate units, one for the employees of the Cut-Sole DivisionMembers and one for the employees of Daly Bros. Shoe Co., Inc.We find that all production employees of the Cut-Sole DivisionMembers, excluding maintenance, office, clerical and professional em-ployees, guards, and supervisors as defined in the Act, constitute asingle unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.We further find that all production employees of Daly Bros. ShoeCo., Inc., excluding maintenance, office, clerical and professional em-ployees, guards, and supervisors as defined in the Act, constitute a unitappropriate for collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONS 18As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Stacy Adams Co.; Brockton Boot& Shoe Co.; Commonwealth Shoe & Leather Co.; W. L. Douglas ShoeCo.; Doyle Shoe Co.; Chas. A. Eaton Co.; Field and Flint Co.; JohnFoote Shoe Co.; E. J. Givren Shoe Co.; Howard & Foster, Inc.; GeorgeE. Keith Co.; Knapp Bros. Shoe Mfg. Co., Old Colony Shoe Co.; M. A.Packard Co.; Stone-Tarlow Co., Inc.; Thompson Bros. Shoe Co.; E. T.Wright & to., Inc. ; Berco Shoe Inc.; Dartmouth Shoe Co.; Lissak &Co. ; Brockton-Maid Shoe Co., Inc. ; Sarra Sandler Shoemakers ; Sport-welt Shoe Co., Inc. ; The Victory Shoe Co.; Acme Heel Co.; BaxendaleCut-Sole Co.; Beauty Top Lift Co.; M. H. Berger & Sons, Inc.; Brock-ton Cut-Sole Corp.; Capachione Bros. & Co.; Eastern Cut-Sole Co.;V. & E. W. Filoon Co.; Harry M. Fishman; E. P. Fitzgibbons & Son;Levin Bros. Leather Co., Inc. ; Mackedon Innersole Co.; C. S. PierceCo.; Randolph Leather Co.; Joseph Stone Cut-Sole Co.; Tarlow Cut-Sole Co., Hamilton Wade Co.; Wind Innersole & Counter Co.; WinnegBros.; and Daly Bros. Shoe Co., Inc., seven separate elections by secretballot shall be conducted as early as possible, but not later than 60 days19Any participant in any of the elections herein directed may, upon itsprompt request to,and approval thereof by, the Regional Director,have its nameremoved fromany or allballotsOn February10, 1949, theBoard Issued an OrderAmendingDecision and Direction ofElections,ordering that "the participation of the United Shoe Workers of America, CIO,Boot and Shoe Workers Union(A. F. of L ),and the Brotherhood of Shoe and AlliedCraftsmen(Independent)is conditioned upon the full compliance,within thirty (30) daysfrom the date of this Order, withSection 9(f), (g), and(h) of the Act by each of theirrespective local unionswhich havemembers among the employees of any Employer withinany unit found appropriate in this Decision and Direction of Elections." 232DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, as amended, among the employees in the votinggroups described above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Elections, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented by United Shoe Work-ers of America, CIO, or by Brotherhood of Shoe & Allied Craftsmen(Independent), or by Boot and Shoe Workers Union, A. F. L.,19 for thepurposes of collective bargaining, or by none.MEMBERS HOUSTON and MURDOCK, dissenting :We cannot join in the decision of the majority insofar as it denies therequest of all the parties to this proceeding, except the Sportwelt ShoeCo., for an area-wide unit including the Independents.Careful ap-praisal of the rationale in theAdvance Tanningcase, upon which themajority relies, convinces us that, that decision should now be over-ruled, insofar as it relates to the inclusion of independents with asso-ciation members in an area-wide unit.In our view, the majority, in re-affirmingAdvance Tanning,havefailed to analyze thoroughly the grounds on which that decision rests.Such analysis is imperative, both for an understanding of the majoritydecision and of our position.The "almost identical" facts which theBoard considered inAdvance Tanninginvolved a closely integratedarea of a specialized part of the shoe industry in which,without beingobliged to doso, both members and non-members of an employers' as-sociation had consistently made identical, albeit individual, collectivebargaining agreements.The association acted as a clearing house forinformation for the entire area.An association committee negotiatedthe basic agreement which both the members and the independents thenadopted.All the employers were willing to be included in an area-wide unit.On the basis of these facts, the Board held that the associa-tion members alone constituted an appropriate unit.Although theunion bargained with the members through a committee and "such19As the Boot and Shoe workers did not intervene in theCut-Solecase,its name shall notappear on the ballot in the two elections directed thereinMoreover,inclusion of Boot andShoe workers on the ballot in the elections directed in the Shoe ease, and its participationin the elections,although hereby directed,ismade contingent upon its full compliance,within 10 days from the date of this Decision and Direction of Elections, with theprovisions of Section 9 (h) of the Act ASSOCIATED SHOE INDUSTRIES OF SOUTHEASTERNMASS., INC. 233bargaining (lid not attain fruition until the execution of the contractsbetween the individual Members" and the union, "this pattern of col-lective bargaining resulting in individual but substantially identicalcontracts" between the union and the members, "constituted collectivebargaining upon an association-wide basis." 20However, notwith-standing their substantiallysimilar courseof conduct, the Board ex-cluded the independents, for the followingreasons : 21". . .We are not persuaded that the history-of collective bar-gaining in the area compels a finding that the employees of theIndependents should be part of this bargaining unit.There isno evidence that the Independents participated in the negotiationsbetween the Association, acting on behalf of the Members, andthe C. 1. 0.Without any semblance of bargaining,the Independ-ents signed agreements identical to those executed by the Mem-bers.This course of conduct cannot be considered as true col-lective bargaining on an area-wide basis covering employees ofboth the Members and the Independents,particularly since theIndependents were in no way obligated to follow- the Associationlead."[Emphasis supplied.]As the majorityrecognizes, the emphasis in this reasoning is on theabsence of"participation" by the independents in the negotiations be-tween the association and the union. It is this factor that providedthe foundation for the conclusion that the independentssigned agree-ments"without any semblance ofbargaining."What thisreasoningignores,is that there was in factno greaterparticipationon the partof themembersin the negotiations preceding the execution of the con-tract.Members, as well as the independents, signed contracts withoutany semblance of individual bargaining. Indeed, theBoard took thisto demonstrate that the members accepted the association committeeas their bargaining agent; it was further evidence of their desire tobe bound by group rather than individualaction.22The fact that theindependents did not undertake any individual "bargaining" wouldappear likewise to be evidence that they, too, let the association com-mittee do their bargaining, and thus demonstrated a desire to be bound2"The quotations are taken fromMatter of Richard Young Company,et al.,64 N. L R B.,733, at 737,in a discussion of theAdvance Tanningcase21 60 N I.R B , at 93122 60 N 1, R B at 930-931, citing in supportMatterof Dolese ctShepardCo . 56N. L R B. 532, which depended uponMatter of Rayonier, Inc,52 N L R B 1269, citedsupranote 15It should be noted that in that case the Board decided that membersneed not delegate authority to an association and that "customary adherence to uniformlabor agreements...demonstrated their desire to be bound by group rather than byindividual action."Id.at 1275.Particular attention should also be addressed to p. 1274,footnote 10, which shows that the participation in negotiation in that case was muchless important to the decision than the act of abiding by the agreement. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDby group action. Similarly, members, as well as the independents,were "in no way obligated to follow" the lead of the association com-mittee.This fact the Board ignored. It is thus apparent that theAdvance Tanningdecision, by treating association members differentlyfrom non-members, despite the fact that for all practical purposesthere was no difference in the degree to which they "participated" innegotiations, with the association, makesmembers/tip in the associationthe controlling factor in determining the appropriateness of a multi-ple-employer unit in a case, such as the instant one, which involvesboth association members and independents.Yet in cases in whichthere was no association in the picture, we have frequently held thatthe existence of an employers association is unnecessary to the findingof a multi-employer unit.23 The anomalous result inAdvance Tanningis sologically inconsistent and unrealistic, that we would overrule thatdecision for those reasons alone.But there are other persuasive considerations.The main argumentthe majority present in support ofAdvance Tanningis that employersmust participate, either personally or figurately, in negotiations beforethere is sufficient evidence of their desire to be bound by group actionfor the Board to decide that a multiple-employer unit is appropriate.If the employers' desire to beboundby group action must be evidenced,it seems to us that theexecutionof identical contracts is much morepersuasive than any mere participation in preliminary negotiations.We had not before this moment thought that the Board could doubtthat "the contract or agreement is part of and the culmination of thesuccessful negotiations, and not a segment separate from the negotia-tions which have preceded it." 24The implication of the majorityopinion is that they might deem appropriate a multiple-employerunit in which the employers jointly participated in negotiations butsigned significantly divergent contracts.This, the Board has yet todo.25It is quite true that we have emphasized participation in nego-tiations,when that fact was present28We have not, however, in-23Matter of Stevens CoalCo., 19 N. L R B 98;Matter of John Kausel,28 N. L. R. B906, 909 ;Matter of Dolese & Shepard Co,56 N. L. R. B. 532 ;Matter of Ward Baking Co.,78 N. L R. B. 781,and cases cited therein24Matter of Louisville RefiningCo.,4 N. L. R. B. 844, 860, enf'd 102 F (2d) 678, cert.den. 308 U. S.568 ; the contract is the "final step in the bargaining process."H.J.HeinzCo. v. N.L. R.B., 311 U. S. 514, 524.25SeeMatter of Drewrys Limited U. S. A., Inc,44 N. L. R B. at 1124.zeParticularlywhen we have found appropriate a unit of unassociated employers.Matter of Ward BakingCo , 78 N. L. R B.781 ;Matter of DoleseifShepardCo., 50N. L. R B. 332, 539,Matter of John Kausel,28 N. L It. B. 906, 909. ASSOCIATED SHOE INDUSTRIES OF SOUTHEASTERN MASS., INC. 235sisted upon common negotiation when other factors impelled findinga multiple-employer unit appropriate.27The majority does not question the power of the Board to includeassociation members and non-members in an area-wide unit.28As weunderstand their position, it is that the Board has entire discretionto decide that unit of employees which will "assure to the employeesthe fullest freedom in exercising the rights guaranteed" by the Act .29In our opinion, every factor here present impels the exercise of thatdiscretion to find appropriate the area-wide units here requested : thepast history of group rather than independent action,30 as evidencedby the manner in which uniformity of contracts has been achieved;the stabilizing effect which this very group action has had upon laborrelations within the Brockton area which had earlier known intenselabor conflict; 31 the frequent interchange of laborers among all em-ployers without regard to their association affiliation,32 the similarityof the wages, hours, and duties of the employees; 33 and the agreementamong the employers and the unions on the desirability of the area-27SeeMatterof Shipowners'Association ofthe Pacific Coast, et at.,7 N.L. R. B. 1002,1022, 1024, 1017;Matterof Richard Young Company,etat.,64 N. L R. B 733, 736;Matter ofWaterfrontEmployers Associationof the PacificCoast,71 N. LR.B 80, 105,113It is true that the precedingcases involve association members,althoughthe firstand third casesinvolvedemployers who were not members of the same association as otheremployers with whom they werecombined.This is also true of cases in which we havefound a multiple-employer unitin the absence of any formalemployerassociationMatterof Stevens CoalCo.,19 N. L.R. B. 98, 109-110.In thatcase, the Board relied upon theacceptance of the contract by thenon-participating employer.23With respectto the Chairman'sviews(majority decision footnote 17), we do notbelieve that the Board'spower, in deciding what multi-employer unit is appropriate, isrestricted to instances in which weare able tofind that thegroup of employers in questionconstitute a single "employer" within themeaning of Section 2(2) of the Act.AlthoughSection 9 (b) of the Act refersto an "employer unit,"a well-established canon of statutoryconstruction commands that wordsimporting the singular include the plural,U S. C. A.,Title 1, Sec. 1, readopted July 30, 1947,c.388,Sec 1, 60 Stat 633Neither the legis-lative historyof the Wagner Actnor of theTaft-Haitley Act evidencesa congressionalintent to restrictthe Board's authorityto the finding of a "single employer."See S. Rep.No. 573, 74thCong 1st Sess,p. 6; 79 Cong Rec. 9728; S Rep. No.105 on S. 1126, p. 35 ;93 Cong.Rec. 4151.Moreover, both H R 3020,Sec 9(f) (1), and S 1126, Sec 2 (2),whichcontained provisions restricting determinations of multi-employer units,failed soto restrict the Board.In any event,in the light of existing Board decisions on multiple-employer units,we think itis rather late in the day to be concerned with the doubtsraised bythe Chairmanas to an issue not squarely presented in this case.11 Sec.9 (b) of the Act.iiFor recentcases emphasizing the lengthof the historyof group action,seeMatterof Pacific American ShipownersAssociation,80 N. L R. B 622,andMatter of NorcalPackingCo,76 N L R B 25481Stabilizing effect emphasized inMatter of Stevens Coal Company,19 N. L. R B 98;Matter of Springfield Plywood Corp,et al.,61 N. L. R B.1295, 1299,and cases citedtherein.See also thestatementof Senator Lodge,ofMassachusetts,on the effect ofarea-wide bargaining in the shoe industry.93 Cong. Rec. 4570.(May 2, 1947).33Matter of Shipowners'Associationof the PacificCoast, et at.,7N. L R B. 1002 ;Matter of Waterfront Employers Association of the PacificCoast, 71 N.L.R. B. 80;Matter of Pacific American Shipowners Association,supra.33 Ibid. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDwide unit.34Under all these circumstances, there exists a strong com-munity of interest among the employees of all of the employers in-volved in this proceeding which warrants their being represented forcollective bargaining in a single unit.To separate certain of theemployers on the basis of non-membership in the association or par-ticipation in all phases of negotiations is to make distinctions thatare based on no realdifferences.Furthermore, we would include Sportwelt Shoe Company, Inc., thesole employer who does not wish to be included in the area-wideunit.Sportwelt has allowed its labor policies to be formulated,regu-lated, and substantially controlled by the Association, rather thanby its own independent action.Sport welt has yet to deviate front thearea-wide uniform contracts, and indicates no intent to do so in thefuture.Sportwelt merely opposes its inclusion in a multiple-employerunit.To hold that employer opposition precludes the Board fromfinding a multiple-employer unit to be appropriate is to permit em-ployers to shape the bargaining unit at will, notwithstanding thepresence of compelling factors, including their own past conduct,decisively negating the position they have taken.Contrary to themandate given the Board under the Act, such a holding wouldin effectvest in the employers rather than the Board the power to determinethe appropriate unit for collective bargaining purposes.We haverefused so to divest ourselves.3'Nor should Sportwelt's non-menlber-ship in the Association give any added weight to its desire to be ex-cluded from the area-wide unit.36We agree that an employer who34Matter of Brewery Proprietors of Milwaukee,Wis ,62 N. L.R. B. 163, 168,n SeeMatterof PacificAmerican Shipowners Association,,80 N. L.R B 622;Matterof Martenolich ShipbuildingCo., 73 N. L. R B.1304, 1309 and cases cited therein;MatterofWaterfront Employers Association,71 N. LR. B. 80;Matter of National Dress Manu-facturers Association,Inc.,28 N.L.R. B 386;Matter of Associated BanningCo., 19N. L. R B. 140;andMatter of Shipowners Association of the Pacific Coast, et at., 7N L. R. B. 1002.3'The mere fact that the employers desire a multiple-employer unit is insufficient tomake that the appropriate unitMatter of RKO Radio Pictures,Inc.,40 N L R B.1185.The desire of a member of an association to be excluded from an association-wideunit, otherwise appropriate,has not been controlling and we have included memberswho merely desired to be excluded.MatterofAssociated Banning Co,supra; Matterof National Dress Manufacturers Association,supra;Matter of Martenolich ShipbuildingCo , supra,and cases cited thereinThe Board has excluded members fi om an otherwise appropriate association-n ide uniton the groundthat theyintended to pursue an individualistic course of action,but hasrequired from them something more than a mere statement of desire,for example, dis-regard of the association contract(Matter of Jointer Berg&Puget Sound DistrictCouncil,59 N I. R B.685, 688-9;Matter of Great Bear Logging Co.,59 N L. R. B.701,704. Matter of James Hanley,79 N L. R B.929 , but seeMatter of Eastern SugarAssociates,SO N. L R B. 73)or express refusal to let the association represent them(Matter of Schmieq Industries,62 N. L. R. B. 1474).Although the Board has consistentlyexcluded independents merely because they have asserted an unwillingness to be included(Matter of George F CarletonitCo , 54 N. L. R. B.222;Matter of Hummel Furniture Co.,72 N L. R.B 301),we see no reason for such distinction.Such disparity of treatmentmerely perpetuates the error which the majority are today repeating by making member-ship in an association the controlling consideration. ASSOCIATED SHOE INDUSTRIES OF SOUTHEASTERN MASS., INC. 237actually manifests "an intent to pursue an individualistic course ofaction" should be excluded from an otherwise appropriate unit, whenincluding him would be futile.Such intent, however, ought to bemanifested by an actual independence of labor policy and not bymere non-membership in an association, or by a bare desire to be ex-cluded from an otherwise appropriate unit.